DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 7/15/2021 does not put the application in condition for allowance.
Examiner withdraws all objections in prior office action due to the amendments.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Nanoscale, 2016, 8, 18309) in view of Lee (US Pub No. 2017/0369772)
	Regarding claim 1, Ma et al. teaches a method of manufacturing a photovoltaic device structure [page 18313, section 4.2, bottom left of page] comprising:
	coating a perovskite precursor in a solvent including a halogenated hydrocarbon on a semiconductor substrate including a 3D perovskite, the perovskite precursor forming a layer on surface of the semiconductor substrate, the solvent selectively dissolving the perovskite precursor, while retaining a high quality 3D perovskite underlayer and passivating surface and grain boundary defects [3D perovskite is formed initially on substrate, then CAI solution in IPA is spin coated on already prepared 3D perovskite, and then annealed to produce 2D perovskite, on the top through a reaction of CAI with excess PbI2, page 18313, section 4.2, bottom left of page].
	Ma et al. is silent on a halogenated hydrocarbon.
Lee et al. teaches the formation of perovskite solar cell [0028] with a precursor that is dissolved in a solvent such as chloroform [0076, 0072-0077].
Since Ma et al. teaches the formation of an perovskite solar cell through a precursor in a solvent, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the solvent of Lee et al. in place of the solvent of Ma et al. as it is merely the selection of known solvents for perovskite precursor solution in producing perovskite type solar cells in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Ma et al. teaches the formation of a 2D perovskite layer on a lead halide perovskite thin film; therefore, would meet the limitation of “passivating surface and grain boundary defects” according to the specification filed on 10/1/2019 [See line 9-15, page 5], 


Regarding Claim 2, within the combination above, modified Ma et al. teaches wherein the layer is a 2D perovskite layer [see rejection of claim 1, 2D perovskite layer is formed on 3D perovskite layer].
Regarding Claim 3, within the combination above, modified Ma et al. teaches wherein the semiconductor includes a 3D perovskite on an electrode layer [Fig. 5, top left of page, page 18312].
Regarding Claim 4 and 6, within the combination above, modified Ma et al. teaches the precursor includes a C3 alkyl ammonium halide [See rejection of claim 1, page 18310, section 2.1, middle left of page].
Regarding Claim 7, within the combination above, modified Ma et al. teaches the perovskite precursor includes a lead iodide [See rejection above of claim 1].
	Regarding Claim 8, within the combination above, modified Ma et al. is teaches wherein the solvent is chloroform [See rejection of claim 1].
Regarding Claim 9, within the combination above, modified Ma et al. teaches wherein coating includes spin-coating, [page 18313, section 4.2, bottom left of page].
Regarding Claim 11, within the combination above, modified Ma et al. teaches wherein coating includes spin coating at a rate between 2000 and 6000 rpm [3000 rpm, page 18313, section 4.2, bottom left of page].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Nanoscale, 2016, 8, 18309) in view of Lee (US Pub No. 2017/0369772) as applied above in addressing claim 1, in further view of Lin (J. Phys. Chem. Lett. 2018, 9, 654−658)
	Regarding Claim 5, Ma et al. is relied upon for the reasons given above in claim 1, Ma et al. is silent on wherein the C2-C16 alkyl ammonium is selected from the group consisting of a C4 alkyl 
	Lin et al. teaches the precursor includes n-Butylammonium Iodide [page S3].
	Since Ma et al. teaches an alkyl ammonium based precursor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the n-butylammonium iodide of Lin et al. in place of the precursor of Ma et al. as it is merely the selection of known perovskite precursors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma (Nanoscale, 2016, 8, 18309) in view of Lee (US Pub No. 2017/0369772) as applied above in addressing claim 1, in further view of Lin (J. Phys. Chem. Lett. 2018, 9, 654−658) and Lee (US Pub No. 2017/0369772)
	Regarding Claim 10, within the combination above, modified Ma et al. is silent on wherein the C2-C16 alkyl ammonium is selected from a group consisting of n-Butylammonium bromide (C4Br), n-Hexylammonium bromide (C6Br), or n-Octylammonium bromide (C8Br), the solvent is chloroform and the 2D perovskite is lead iodide.
	Lin et al. teaches the precursor includes n-Butylammonium Iodide [page S3].
	Since Ma et al. teaches an alkyl ammonium based precursor, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the n-butylammonium iodide of Lin et al. in place of the precursor of Ma et al. as it is merely the selection of known perovskite precursors in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Lee et al. teaches the formation of perovskite solar cell [0028] with a precursor that is dissolved in a solvent such as chloroform [0076, 0072-0077].
Since Ma et al. teaches the formation of an perovskite solar cell through a precursor in a solvent, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the solvent of Lee et al. in place of the solvent of Ma et al. as it is merely the selection of known solvents for perovskite precursor solution in producing perovskite type solar cells in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees. Regarding the new limitations, Lee et al. teaches the formation of perovskite solar cell [0028] with a precursor that is dissolved in a solvent such as chloroform [0076, 0072-0077], where chloroform is the solvent listed in claim 8.
	Furthermore, modified Ma et al. teaches the formation of a 2D perovskite layer on a lead halide perovskite thin film; therefore, would meet the limitation of “passivating surface and grain boundary defects” according to the specification filed on 10/1/2019 [See line 9-15, page 5], which teaches adding a 2D perovskite layer onto a perovskite film can effectively passivate surface and grain boundary in perovskite solar cell.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726